Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 06-1349

              ALISON E. CLAPP O'CALLAGHAN, ET AL.,

                       Plaintiffs, Appellants,

                                      v.

                  HOMAYOUN SHIRAZI, M.D., ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                                Before
                      Torruella, Selya, Howard,
                           Circuit Judges.



     Daniel J. O'Callaghan and Alison E. Clapp O'Callaghan on brief
pro se.
     Harvey Weiner, John J. O'Connor and Peabody & Arnold LLP,
Dennis R. Anti, Susan Sachs and Morrison, Mahoney & Miller,
Katherine A. Robertson and Bulkley , Richardson and Gelinas, LLP,
William C. Newman and Lesser, Newman, Souweine & Nasser, John P.
Pucci, C. Jeffrey Kinder and Fierst & Pucci, and Thomas A. Barnico,
Office of the Attorney General, Mary Lynn Carroll, pro se and Susan
Schroder, pro se, on brief for appellees.




                            November 8, 2006
           Per Curiam. After a thorough review of the record and of

the parties’ submissions, we affirm the district court’s denial of

the Fed. R. Civ. P. 60(b) motion.

           To the extent that the appellants, Alison E. Clapp

O’Callaghan and Daniel J. O’Callaghan (“the O’Callaghans”), sought

relief under Rule 60(b)(5) and/or (6), we review the denial of the

motion for an abuse of discretion.          See United States v. Boch

Oldsmobile, Inc., 909 F.2d 657, 661 (1st Cir. 1990).          “It is well

settled that courts will not disturb final judgments unless the

moving   party    demonstrates    the    existence    of   extraordinary

circumstances.”       Id. at 660 (citing United States v. Swift, 286

U.S. 106, 119 (1932)).     Ordinarily, a change in decisional law is

not considered an “extraordinary circumstance” justifying relief

from judgment.    See United States ex rel. Garibaldi v. Orleans

Parish Sch. Bd., 397 F.3d 334, 337-38 (5th Cir. 2005) (Supreme

Court decision clarifying law and resolving circuit split was not

an   “extraordinary    circumstance”    justifying   relief   under   Rule

60(b)); Blue Diamond Coal Co. v. Trustees of UMWA Combined Benefit

Fund, 249 F.3d 519, 524-25 (6th Cir. 2001) (notwithstanding change

in decisional law, equity favored denial of Rule 60(b)(6) motion,

given the amount of time that had passed since final judgment;

reliance of parties upon that judgment; and public policy favoring

finality of judgments).     Moreover, a motion filed pursuant to Fed.

R. Civ. P. 60(b)(5) or (6) must be filed within a reasonable time.

See Fed. R. Civ. P. 60(b).       In determining whether a Rule 60(b)
motion has been filed within a reasonable time, the court should

consider “whether the parties have been prejudiced by the delay.”

Id.

            We see no extraordinary circumstances here that would

have justified the district court in allowing the motion.                         The

Supreme Court’s recent decision in Exxon Mobil Corp. v. Saudi Basic

Ind.   Corp.,   544     U.S.   280     (2005),       is   not    an   extraordinary

circumstance,      as   that   decision       only    clarified       existing   law.

Moreover, substantial prejudice would result if this judgment were

reopened, and, as the appellees correctly note, the prejudicial

effects would be difficult to quantify. This dispute originated as

a   guardianship    petition,    and    the    subject      of    that    petition   –

Hortense Clapp Pollard – has been dead for over four years.

Pollard’s   will    has   been   probated        and      her    assets   have   been

distributed. The O’Callaghans’ request to reopen these proceedings

not only could prejudice severely those who long ago inherited from

Pollard, but it seemingly would require the federal courts to (once

again) second-guess the final judgments of the state court that

probated Pollard’s will.

            Because we find no extraordinary circumstances present,

and because it appears that allowing the motion under either Rule

60(b)(5) or (6) would have resulted in significant prejudice, the

lower court did not abuse its discretion in denying the motion.




                                        -3-
            To the extent that the O’Callaghans sought relief on the

basis that the original judgment was void, see Fed. R. Civ. P.

60(b)(4), the court reviews a denial of the motion de novo.                   See

Esso Standard Oil Co. (P.R.) v. Rodriguez-Perez, 455 F.3d 1, 4-5

(1st Cir. 2006).     We find no error in the court’s denial of the

Rule 60(b)(4) motion, because the original judgment in this case is

not void.    “There are only two sets of circumstances in which a

judgment is void (as opposed to voidable).              The first is when the

rendering   court   lacked     either   subject    matter      jurisdiction    or

jurisdiction over the defendant's person. [] The second is when the

rendering court's actions so far exceeded a proper exercise of

judicial power that a violation of the Due Process Clause results.”

Farm Credit Bank v. Ferrera-Goitia, 316 F.3d 62, 67 (1st Cir. 2003)

(citing Boch Oldsmobile, 909 F.2d at 661).

            The O’Callaghans do not claim that the district court

lacked subject matter jurisdiction over this dispute; indeed, they

say the opposite, that is, that because Rooker-Feldman does not

apply, the district court did have subject matter jurisdiction.

See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,

486 (1983) (federal courts lack subject matter jurisdiction over

challenges to state court decisions).               Accordingly, the Rule

60(b)(4) motion should have been granted only if the district

court’s original decision “so far exceeded a proper exercise of

judicial    power   that   a   violation   of     the    Due   Process   Clause


                                    -4-
result[ed].”         Farm Credit Bank, 316 F.3d at 67.           We see no such

exercise of judicial power, and the O’Callaghans do not explain how

the court’s original judgment could be so characterized.                   Indeed,

we would be hesitant to say a court’s decision that it lacked the

power    to    act   in   a   matter   (because   it    lacked   subject    matter

jurisdiction) could be said to have exceeded the court’s power. In

any event, the O’Callaghans only argue that the court’s original

decision was wrong (because it improperly applied the Rooker-

Feldman doctrine), not that it was an improper exercise of judicial

power.        Their argument is insufficient to establish that the

judgment was void.        “A judgment is not void merely because it is or

may be erroneous [] or because the precedent upon which it was

based is later altered or even overruled.”                Boch Oldsmobile, 909

F.2d at 661 (citing Chicot County Drainage Dist. v. Baxter State

Bank, 308 U.S. 371, 376 (1940)).

              Upon    review    of   the   appellees’   motion   for   sanctions

pursuant to Fed. R. App. P. 38, we deny the motion.

              Affirmed.       See 1st Cir. R. 27(c).




                                           -5-